Citation Nr: 0725555	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-37 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for right 
shoulder disability, evaluated as 10 percent disabling prior 
to December 15, 2006 and 20 percent disabling thereafter.

2.  Entitlement to a higher initial evaluation for left 
shoulder disability, evaluated as 10 percent disabling prior 
to December 15, 2006 and 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 until 
November 2001.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In March 2005, the veteran 
received a hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  For the period prior to July 11, 2005, the veteran's 
range of motion findings for the right and left shoulder were 
within normal limits and not additionally limited by 
fatigueability, incoordination, flare-ups, or weakness.

2.  For the period beginning on July 11, 2005, the veteran's 
right and left shoulder disabilities are manifested by pain, 
weakness, flare-ups, and fatigueability and limited motion 
equivalent to an inability to raise both arms above shoulder 
level.


CONCLUSIONS OF LAW

1.  For the appeal period prior to July 11, 2005, the 
criteria for ratings in excess of 10 percent for right and 
left shoulder disabilities have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5003, 5024, 5200-
5203 (2006). 

2.  For the appeal period beginning on July 11, 2005, the 
criteria for a rating of 20 percent, but no higher, for right 
and left shoulder disabilities have been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5003, 5024, 5200-
5203 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  A rating specialist must interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture to 
accurately represent the elements of disability present.  38 
C.F.R. § 4.2.  As such, the determination of whether an 
increased evaluation is warranted is to be based on a review 
of the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity or the like.  Id.

The claimant bears the burden of substantiating his claim for 
benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the 
Board shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. 

The veteran is rated as 10 percent disabling prior to 
December 15, 2006 and 20 percent disabling thereafter under 
DC 5024-5201.  DC 5024 provides that tenosynovitis will be 
rated under DC 5003, which provides for the evaluation of 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  When, however, the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic code, a 10 percent rating is for 
application for each such major joint affected by limitation 
of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

Limitation of motion of the minor and major arm at the 
shoulder level (90 degrees) warrants a 20 percent evaluation.  
Limitation of motion midway between the side and shoulder 
level (45 degrees) warrants a 20 percent evaluation for the 
minor arm and a 30 percent evaluation for the major arm.  
Where motion is limited to 25 degrees from the side, a 30 
percent evaluation is warranted for the minor arm, and a 40 
percent evaluation is warranted for the major arm.  38 C.F.R. 
§ 4.71a, DC 5201.

Under the rating criteria, normal forward elevation (flexion) 
of the shoulder and normal abduction of the shoulder are each 
zero to 180 degrees; normal internal rotation and normal 
external rotation of the shoulder are each zero to 90 
degrees.  38 C.F.R. § 4.71a, Plate I.  The veteran is right-
handed.  Thus, his right upper extremity is considered his 
major extremity for rating purposes.  See 38 C.F.R. § 4.69.

At the May 2002 VA examination the veteran complained of 
pain, weakness, stiffness, swelling, fatigueability, and lack 
of endurance in both shoulders.  The shoulder pain ranged 
from 1 to 7 out of 10 with flare-ups occurring two to three 
times per month lasting anywhere from seconds to several 
hours.  The veteran estimated that his functional impairment 
was 50 percent during acute episodes.

The range of motion of both shoulders was as follows: zero to 
180 degrees of forward flexion, zero to 180 degrees of 
abduction, zero to 90 degrees of external rotation, and zero 
to 90 degrees of internal rotation.  Drop arm test was 
negative in both shoulders.  X-rays of the right shoulder 
revealed a chronic AC separation and evidence of a healed old 
mid-shaft clavicle fracture.  The left shoulder was noted as 
status post distal clavicle resection.  The examiner stated 
that the history and objective findings do not demonstrate 
weakened movement against strong resistance, excess 
fatigueability with use, incoordination, or painful motion 
with use in either shoulder, and he also stated that it was 
unlikely that flare-ups would further limit his functional 
level. 

In July 2005, the veteran underwent a second VA examination.  
The examiner noted that the veteran was right hand dominant.  
He also noted that, in 1995, the veteran had surgery on his 
right shoulder, and in 1999, the veteran underwent surgery on 
his left shoulder.  The examiner commented that after the 
surgeries both shoulders received pain relief, but the 
veteran still experienced pain in both shoulders as well as 
flare-ups on a daily basis, especially if the veteran 
performed over the head or job activities such as shooting.

The range of motion for both shoulders was as follows: zero 
to 170 degrees of forward flexion with fatigue and decrease 
at zero to 160 degrees, zero to 180 degrees of abduction with 
fatigue and decrease at zero to 60 degrees, zero to 90 
degrees of external rotation with fatigue and decrease also 
at zero to 90 degrees, and zero to 80 degrees of internal 
rotation with fatigue and decrease at zero to 60 degrees.  
The right and left shoulders had negative drop arm tests.  
The veteran had some tenderness over the bicep tendon and a 
positive impingement sign.  The strength on both shoulders 
was 5/5.  

The examiner assessed the veteran as having right and left 
shoulder rotator cuff tendonitis and stated that this was 
related to service.  He added that the veteran was having 
flare-ups on a daily basis especially with performing work 
duties.  The flare-ups increased with pain 15 degrees, 
decreased with range of motion 15 degrees, and increased 
fatigueability and incoordination at 15 degrees. 

In October 2006, the Board remanded the case for an 
additional VA examination addressing the DeLuca factors.  In 
December 2006, the veteran underwent a third VA examination.  
During the examination, the veteran complained of pain in 
both shoulders, rating a 6 or 7 out of 10.  He noted that he 
experiences daily flare-ups of pain brought on by lifting 
thirty pounds, playing golf, swimming, and sleeping on his 
sides or shoulders.  He also complained that his shoulders 
were weak and stiff, that they get red and warm, and are 
tender to the touch and swollen.  He noted that there is 
giving way of both shoulders, right greater than the left, 
and there is bilateral locking, right greater than the left.  
The veteran stated that his shoulder disabilities has caused 
moderate to severe effect on his ability to perform his job 
as well as his daily activities.  The effect on his ability 
to drive has been mild to moderate.  

Range of motion of the right shoulder was as follows: forward 
flexion of zero to 135 degrees with pain at 90 degrees, 
extension of zero to 20 degrees with pain at zero degrees, 
abduction of zero to 120 degrees with pain at 90 degrees and 
zero to 10 with pain at zero degrees, internal rotation of 
zero to 75 degrees with pain at 40 degrees, and external 
rotation of zero to 65 degrees with pain at 40.  Additional 
limitation of motion with repetition due to pain was noted as 
follows: 20 degrees of flexion, 10 degrees of extension, 30 
degrees and 10 degrees of abduction, and 30 degrees of 
internal and external rotation.  

Range of motion of the left shoulder was as follows: forward 
flexion of zero to 115 degrees with pain at 90 degrees, 
extension of zero to 10 degrees with pain at zero degrees, 
abduction of zero to 125 degrees with pain at 90 degrees and 
zero to 20 with pain at zero degrees, internal rotation of 
zero to 65 degrees with pain at 30 degrees, and external 
rotation of zero to 45 degrees with pain at 30.  Additional 
limitation of motion with repetition due to pain was noted as 
follows: 25 degrees of flexion, 10 degrees of extension, 35 
degrees and 10 degrees of abduction, and 25 degrees of 
internal and external rotation.  

Strength was 4/5 for the right shoulder and 5/5 for the left 
shoulder.  There was no ankylosis or loss of bone or part of 
a bone.  The right shoulder was described as crepitus, 
deformed, tender, painful, and weak.  The left shoulder was 
described as having crepitus, and it was tender, painful, and 
weak.  The radiology reports did not demonstrate any change 
from prior findings.  

Based on the veteran's December 2006 VA examination, the RO 
assigned a 20 percent evaluation for both the right and left 
shoulder disabilities, effective December 15, 2006 the date 
of the examination.  Resolving all doubt in favor of the 
veteran, the Board finds that, for the period beginning on 
July 11, 2005, the record reflects that the veteran's right 
and left shoulders are limited in motion.  At the July 11, 
2005 VA examination, upon repetitive testing, the veteran's 
right and left shoulder abduction measurements decreased to 
60 degrees with fatigue.  Where motion of the minor and major 
arm is limited to shoulder level, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, DC 5201.  The July 2005 
examination demonstrated that the veteran has limitation of 
motion meeting that required for a 20 percent rating for both 
the left and right shoulders when additional limitation of 
motion caused by functional impairment is factored into the 
range of motion.  The veteran has been found to have 
additional functional impairment of both shoulders due to 
fatigability and flare ups.  While this additional functional 
impairment may equate to the inability to raise the arms 
above shoulder level, it is readily apparent that he does 
have the ability to raise the arms to well in excess of 25 
degrees from the sides, which would be necessary for a higher 
evaluation.  

However, for the period prior to July 11, 2005, the evidence 
shows that the veteran's right and left shoulder limitation 
of motion was not sufficient to warrant a 20 percent rating.  
At the May 2002 VA examination, the range of motion findings 
were within normal limits.  Although the veteran complained 
of increased fatigability, weakness, lack of endurance, and 
flare-ups, the examiner stated that the history and objective 
findings did not demonstrate weekend movement against strong 
resistance, excess fatigueability with use, incoordination, 
or painful motion with use in either shoulder, and he also 
stated that it was unlikely that flare-ups would further 
limit his functional level.  Ratings in excess of 10 percent 
are also authorized for impairment of the clavicle or scapula 
under DC 5203.  However, the record during the course of the 
appeal is without evidence of nonunion of the clavicle or 
scapula with loose movement.  Therefore, when all pertinent 
disability factors are considered, the Board must conclude 
that the veteran does not have sufficient limitation of 
motion to warrant a higher evaluation for the period prior to 
July 11, 2005. 

A review of the medical records does not indicate ankylosis 
of the scapulohumeral joint or impairment of the right 
humerus.  Accordingly, consideration under DC 5200 or DC 5202 
is not warranted.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a disability evaluation in excess of 10 percent prior 
to July 11, 2005 and 20 percent thereafter.  The benefit of 
the doubt rule has been applied in the veteran's favor in 
assigning the 20 percent ratings from July 11, 2005.  38 
U.S.C.A. § 5107(b).  The preponderance of the evidence weighs 
against a rating in excess of 10 percent for the right and 
left shoulder disabilities prior to July 11, 2005 and against 
a rating in excess of 20 percent from July 11, 2005.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Dec. 2001, Nov. 2006).  In February 2007, the 
veteran was also advised of potential disability ratings and 
an effective date for any award as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  The veteran 
was also afforded multiple VA examinations.  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Prior to July 11, 2005, entitlement to a higher initial 
evaluation for right shoulder disability, evaluated as 10 
percent disabling, is denied.

Prior to July 11, 2005, entitlement to a higher initial 
evaluation for left shoulder disability, evaluated as 10 
percent disabling, is denied.

Beginning on July 11, 2005, a 20 percent rating for right 
shoulder disability is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Beginning on July 11, 2005, a 20 percent rating for left 
shoulder disability, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


